Title: Harry Innes to Thomas Jefferson, 9 August 1813
From: Innes, Harry
To: Jefferson, Thomas


          
            Dear Sir, State of Kentucky August 9th 1813
            Since your return from Europe I have heard it repeatedly stated that you had imported the genuine Shepherds dog & occasionally distributed them among your friends. Such an
			 acquisition to this State will be of immense importance, as the people are turning their attention to the
			 raising of Sheep & are rapidly progressing in the merino breeds.
            If my information is correct & you still possess that species of Dog to spare, will it be possible to obtain a male & female either puppies or others. Should it be convenient to comply with my request, I can next Spring procure a conveyance for them thro’ the attention of my friend Judge Todd who will spend this winter in Washington & has promissed to send a special messenger to Monticello if you can make it convenient to spare two of your stock.
            The request of two dogs may appear avaricious—but it is to secure the breed to our country for a common good as the remoteness of our situation from the Seaboard renders the obtaining such animals difficult & uncertain.
            We have no certain intelligence from Ft Meigs at the rapids of the Miami of Lake Erie, but no fears are entertained for its safety, but there are of Genl Harrison should he attempt to raise the seige without having a decidedly superior force to the enemy—his troops are raw & undisciplined—&
			 has a horrible Swamp of 20 or 30 miles to pass which
			 at this time is from 9 to 18 inches deep with water & mud.
            Governer Shelby en is endeavouring to raise a Corps of Volunteers to reinforce Genl Harrison, instead of drafted militia, for the purpose of invading upper Canada, so soon as Com. Perry gets the asscendency on L.E. The Governor
			 will command in person & I have no doubt of his inducing by his example the best sons of our State to accompany him
			 & that the—real—Hero of Kingsmountain will add another wreathe of Laurel to his brow in the eve of life if an opportunity presents itself I shall be pleased by your answer as soon as convenient & shall be happy to hear of
			 your enjoying good health & tranquil hours in the decline of your life
            With sentiments of great respect & sincere friendship I am dear sir your mo. ob. servtHarry Innes
          
          
            Direct your answer to Frankfort—via Washington
            H.I.
          
        